              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:18-cv-00512-MR


LORETTA HAGANS GREENE,              )
                                    )
                    Plaintiff,      )
                                    )
          vs.                       )                 ORDER
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of the Social Security )
Administration,                     )
                                    )
                    Defendant.      )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Response to Order

to Show Cause and Motion to Extend Time for Service [Doc. 6].

      On January 2, 2019, the Court entered an Order directing the Plaintiff

to show cause for her failure to effect service of the Summons and Complaint

on the Defendant. [Doc. 5]. On January 16, 2019, the Plaintiff filed the

present Response to the Show Cause Order, along with a motion for an

extension of time to perfect service on the Defendant. [Doc. 6]. In her

Response, counsel for the Plaintiff explains that the failure to effect service

was the result of an internal administrative error, and she requests an

extension of time to serve the Defendant. [Id.].
      Upon review of counsel’s Response, the Court finds that counsel has

demonstrated excusable neglect for the failure to serve the Defendant in a

timely manner. Accordingly, the Court will allow a brief extension of time for

service in this case.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Extend

Time for Service [Doc. 6] is GRANTED, and the Plaintiff shall have thirty (30)

days from the entry of this Order within which to perfect service on the

Defendant.

      IT IS FURTHER ORDERED that the Show Cause Order [Doc. 5] is

hereby DISCHARGED.

      IT IS SO ORDERED.

                                    Signed: January 22, 2019




                                      2
